Citation Nr: 1724791	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  08-39 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to compensation pursuant to 38 U.S.C. § 1151 for the cause of the Veteran's death, to include entitlement to recognition as the surviving spouse of the Veteran. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1948 to April 1952.  He died in March 1983.  The appellant has contended that she is the surviving spouse of the Veteran and the mother of his surviving children.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appellant testified at a hearing before the undersigned Veterans Law Judge in February 2011.  A transcript of that proceeding is associated with the record.

In June 2011, the Board remanded the case for further development, to adjudication of the threshold matters of whether the appellant is entitled to recognition as the surviving spouse of the Veteran and whether she is entitled to seek benefits on behalf of his surviving children.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death as the surviving spouse of the Veteran and the parent of the Veteran's surviving children.  

The appellant has contended that she entered into a common law marriage with the Veteran prior to his death.  See, e.g., October 2006 claim.  In a February 2016 supplemental statement of the case (SSOC), the AOJ indicated that the appellant was not entitled to recognition as the Veteran's surviving spouse for purposes of entitlement to benefits under 38 U.S.C.A. § 1151.  

The term "surviving spouse" is defined in pertinent part as a person who (1) was the lawful spouse of a veteran at the time of the Veteran's death; and (2) who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (3) who has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A § 101 (3) (West 2016); 38 C.F.R. § 3.50 (2016).

In order to be a surviving spouse, the appellant's marriage must be valid under the law of the place where the parties resided at the time of marriage or the law of the place where the parties resided when the right to benefits accrued.  38  C.F.R. § 3.1 (j); Burden v. Shinseki, 727 F.3d 1161, 1164 (Fed. Cir. 2013) (Under 38 U.S.C. § 103 (c), "state law, including state law evidentiary burdens, must be applied in determining the validity of a purported common law marriage.").  In this case, the appellant has reported that the parties resided in the State of Illinois.  See, e.g., January 2016 statement of marital relationship.  She has not alleged that the parties lived as husband and wife in any other jurisdiction.  

The State of Illinois does not recognize common law marriages contracted in the state after June 30, 1905.  See 750 Ill. Comp. Stat. Ann. 5/214 (LexisNexis 2016).  Therefore, a common law marriage cannot be established under Illinois state law.  

Regardless of the fact that a valid common law marriage cannot be established under Illinois state law, VA may still deem a marriage as valid for VA purposes.  VA's General Counsel has held that lack of residence in a jurisdiction recognizing a common law marriage is not necessarily a bar to establishment of a common law marriage for the surviving spouse.  VAOPGCPREC 58-91 (June 17, 1991), published at 56 Fed. Reg. 50,151 (1991).  This is because under 38 C.F.R. § 3.52, the common law marriage could be "deemed valid" on the theory that the surviving spouse could have entered into the purported common law marriage without knowledge of the fact that there was an impediment to the marriage.  Colon v. Brown, 9 Vet. App. 104 (1996).

The appellant has contended that she and the Veteran cohabitated from 1968 until his death.  See February 2011 Board hearing transcript, at 10.  As stated above, this relationship is not a valid common law marriage under Illinois state law; however, the appellant has not indicated whether or not she was aware of this impediment.  Moreover, it does not appear that the appellant was advised of the requirements for establishing a "deemed valid marriage" or that she could submit a statement as to her knowledge of the legal impediment.  Therefore, the Board finds a remand is necessary in order to give the appellant an opportunity to submit a signed statement addressing this issue.

Furthermore, the evidence of record indicates that the appellant was married to J.S. (initials used to protect privacy) prior to her purported common law marriage to the Veteran.  In a January 2016 statement, the appellant reported that her marriage to J.S. ended by reason of abandonment.  The Board notes that willful desertion is a grounds for divorce under Illinois state law.  750 Ill. Comp. Stat. Ann. 5/401 (LexisNexis 2016).  However, it is unclear from the appellant's statements whether the parties were legally divorced, and she has not otherwise submitted evidence of a final decree of divorce or annulment.  Therefore, on remand, the AOJ afford the appellant an additional opportunity to submit a copy of the divorce decree from her marriage to J.S.

Lastly, the Board notes that the December 2015 SSOC and February 2016 SSOC did not provide adequate summaries of the applicable laws and regulations that are pertinent to the issues on appeal.  See 38 U.S.C.A. § 7105 (d)(1)(B) (West 2016); 38 C.F.R. § 19.29 (b) (2016).  For example, the December 2015 SSOC did not include citation to relevant laws and regulations pertaining to eligibility of surviving children, such as the provisions of 38 C.F.R. § 3.57.  To ensure due process, on remand, the AOJ should issue an SSOC, which includes citation to all relevant laws and regulations.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the appellant provide information regarding her marital status and history, to include providing information and certification relating to any current and prior marriages, as well as any divorce/dissolution of marriage.  

2.  The AOJ should notify the appellant of the evidence required to establish the existence of a deemed valid marriage under 38 C.F.R. §§ 3.52 and request that the appellant submit a statement as to whether she was aware that the State of Illinois does not recognize common law marriages.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  The AOJ should specifically consider whether the appellant is entitled to recognition as the Veteran's surviving spouse and whether she is entitled to file a claim on behalf of the Veteran's surviving children.  

If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case (SSOC).  The SSOC should include a discussion of all relevant evidence considered and citation to all pertinent laws and regulations, including the provisions of 38 C.F.R. § 3.57.  Thereafter, the appellant and her representative should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







